     Case 1:20-cv-00670-NONE-HBK Document 26 Filed 01/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID NATHANIEL ROBERTS,                         No. 1:20-cv-000670-NONE-HBK
12                       Plaintiff,                    ORDER TO SHOW CAUSE WHY THE CASE
                                                       SHOULD NOT BE DISMISSED FOR
13           v.                                        FAILURE TO COMPLY WITH THE
                                                       COURT’S ORDERS
14    KERN VALLEY STATE PRISON, et. al.,
                                                       ORDER DENYING MOTION FOR
15                       Defendants.                   SETTLEMENT CONFERENCE
16                                                     (Doc. No. 25)
17
            This matter is before the Court upon initial review of the case which was recently reassigned
18

19   to the undersigned. See Doc. No. 24. Based upon a review of the docket, the Court will direct

20   Plaintiff to show cause why this case should not be dismissed for his failure to prosecute and/or

21   failure to comply with the Court’s July 15, 2020 order directing Plaintiff to file a First Amended
22   Complaint despite the Court granting him multiple extensions of time. See Doc. No. 15 (screening
23
     order permitting plaintiff 60 days to file a First Amended Complaint specifically identifying which
24
     individual defendants allegedly beat him with excessive force); see also Doc. No. 19 (granting
25
     plaintiff’s motions for enlargement of time permitting 30 more days from September 8, 2020 to file
26
27   First Amended Complaint, and attaching amended complaint form); see also Doc. No. 23 (order

28   granting plaintiff’s second motion for enlargement of time and permitting 30 days from November
                                                       1
     Case 1:20-cv-00670-NONE-HBK Document 26 Filed 01/21/21 Page 2 of 3


 1   10, 2020, to file First Amended Complaint, and attaching amended complaint form). Plaintiff’s
 2   final deadline after two enlargements of time to file his First Amended Complaint expired on
 3
     December 10, 2020. See Doc. No. 23. As of the date on this Order, Plaintiff has not filed his First
 4
     Amended Complaint.
 5
              On November 25, 2020, Plaintiff filed a one-page letter addressed to the United States
 6

 7   District Court, in which Plaintiff proposes dollar amounts for which he would settle this case, which

 8   the Court construes as a motion for a settlement conference. (Doc. No. 25). Plaintiff has not filed

 9   his First Amended Complaint and service has not yet been effectuated in this matter. Thus,
10
     Plaintiff’s letter, construed to be a motion, is premature and denied without prejudice.
11
              Accordingly, it is now ORDERED:
12
              1. No later than February 5, 2021, Plaintiff must show cause why this action should not
13
     be dismissed for failure to prosecute and/or for failure to comply with the Court’s orders and
14

15   extensions of time to file a First Amended Complaint. Plaintiff must accompany his response to

16   this show cause order with his First Amended Complaint as directed by the Court’s July 15, 2020
17   Order (Doc. No. 15).
18
              2. Plaintiff’s letter construed as a motion for a settlement conference (Doc. No. 25) is
19
     DENIED as premature.
20
              3. Plaintiff’s failure to timely and fully comply with this Order will result in the Court
21

22   recommending a dismissal of the action without further notice.

23

24   IT IS SO ORDERED.
25

26   Dated:      January 21, 2021
                                                        HELENA M. BARCH-KUCHTA
27                                                      UNITED STATES MAGISTRATE JUDGE
28
                                                       2
     Case 1:20-cv-00670-NONE-HBK Document 26 Filed 01/21/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                           3
